Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 31, line 5 introduces “an interior” which is then referenced in line 8 as “the interior of the container”.  Line 15, however, recites “an interior of the container”.  It is unclear whether this is the same interior as previously introduced or whether the container has multiple interiors. For the purpose of examination, it is taken to be the same.
	Dependent claims are rejected for the same reasons as the claims from which they depend.
	Claim 41 line 2 additionally recites “an interior of said container”.  This is a similar issue as discussed in regards to claim 31.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31, 34, 36, 37, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford (US 5,207,237).
With regards to claim 31, Langford teaches an ozone treatment system capable of the intended use of treating components of a CPAP device comprising:  an ozone operating system (40) and a container (64) (“sealed around the periphery”).  Langford teaches that the compartment (64) can have a “lid”.  Thus the container is configured to transition between an open position and a closed position (open and close the lid).  The system is capable of the intended use of permitting insertion of at least a mask of a CPAP into the interior of the container when a mask capable of being inserted is selected for use with the system. 
Langford further teaches a port (inlet port 80A with adapter 81) which extends through a wall of the container (in order to be an inlet and supply ozone into the container the port must pass through the wall of the container) such that a first end of the port is disposed outside the container (left side of inlet 80A is outside) and a second end of the port is disposed within the interior of the container (right side of adapter 81 in inside) (fig 8).  
Langford teaches that the ozone operating system is configured to fluidly couple to the first end of the port and the second end of the port is capable of fluidly coupling to a first end of a CPAP hose (the flow path of ozone does as such and when a CPAP hose is inserted in the container to be sterilized it is 
With regards to claim 34, Langford teaches the container has an exhaust port (80B through ozone destruct 65 and out to atmosphere 66) (fig 7; column 13, lines 18-20).
With regards to claim 36, the interior of the container is sized to receive at least a water reservoir of a CPAP machine and a CPAP mask at the same time when a CPAP reservoir and mask of such size is selected for use with the system. 
With regards to claim 37, Langford teaches that the ozone operating system has an ozone generator (ozone generator 40 has a reaction chamber 45 which generates ozone) (fig 4; column 11, lines 38-58).
With regards to claim 41, Langford teaches a pump (pump 47) which facilitates a flow of ozone gas from the ozone operating system to an interior of the container (ozone flow arrows in fig 7 and 8; fig 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,207,237).
	With regards to claim 36, if the applicant does not believe the interior of the container is so sized as claimed and discussed above, it is additionally and alternatively presented that a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the chamber as desired to sterilize whatever sized objects that are desired to sterilize (see also MPEP 2144.04 IV A).
	With regards to claim 38, the system of Langford is capable of the intended use of sanitizing at least a CPAP mask disposed inside the interior of the container.  
	In another embodiment Langford teaches an indicator to indicate when a sanitizing cycle is complete (column 12, lines 62-68).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an indicator for when the sterilization is complete in order to insure the items to be sterilized are.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,207,237) as applied to claim 31 above and further in view of CPAP Guardian.
	With regards to claim 32, Langford does not teach that the system comprises the CPAP hose.  CPAP Guardian teaches that is desirable to use ozone to sterilize all components of a CPAP including the mask and tubing (hose) (see whole document). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided at least a CPAP hose to sterilize in order to ozone sterilize the CPAP hose.  This would result in ozone air flowing through the CPAP hose similar to the tubing 83 in Langford as this is how Langford teaches sterilizing the inside of a tube.  
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,207,237) as applied to claim 34 above and further in view of Byrd et al. (US 4,207,291).
	Langford teaches an ozone destroyer (65) within the exhaust port and teaches using any
known means to breakdown the ozone (column 13, lines 18-20; fig 8). Langford, however, does not specify the use of a catalyst. Byrd et al. teaches using a manganese (IV) oxide (MnO-2) catalyst coated on a filter to efficiently breakdown ozone while providing minimum resistance to air flow (abstract; column 1, line 64 to column 2, line 24). A person having ordinary skill in the art at the time of the invention would have found it obvious to have used a MnO2 coated filter to breakdown ozone in order to achieve efficient ozone destruction with minimal air flow resistance. Further, a person having ordinary skill in the art at the time of the invention would have found it obvious to have substituted one known means for destroying ozone for another motivated by an expectation for successfully breaking down ozone.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,207,237) as applied to claim 38 above and further in view of Fryer et al. (US 2003/0063997).
	With regards to claim 39, Langford does not teach a sensor to detect ozone inside the interior of the chamber.  Fryer et al. teaches using a sensor to measure sterilizing oxidative gas agents in a space about a target object in order to insure that sufficient concentrations were achieved (para [0003], [0007], [0010], and [0097] and fig 11). A person having ordinary skill in the art at the time of the invention would have found it obvious to have added a sensor to the system placed inside the container in order to monitor the ozone concentration inside to insure proper sterilization.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,207,237) and Fryer et al. (US 2003/0063997) as applied to claim 39 above and further in view of Mole et al. (US 2005/0031486).
	With regards to claim 40, the combination does not teach that the indicator indicates that the sanitizing cycle is complete when a detected ozone concentration is below a threshold as claimed.  Mole et al. teaches using an ozone detector sensor (38) that is used to have an indicator indicate complete ozone sterilization when the concentration is below a set threshold (para [0037]).  A person having ordinary skill in the art would use the concentration sensor to activate an indicator as claimed in order to  prevent ozone exposure when opening the treatment area/container (para [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DONALD R SPAMER/Primary Examiner, Art Unit 1799